PROVOSTY, J.
The accused was convicted under section 910 of the Revised Statutes, as amended by Act No. 66, p. 93, of 1902, of having retailed spirituous liquors without a license, and was sentenced to four months’ imprisonment, and to a fine of $500, and, in default of paying this fine, to six months’ imprisonment.
He does not claim that this sentence was not in conformity with said statute, but contends that under said statute the punishment cannot be imprisonment without fine, and that, inasmuch as all prosecutions for fines are prescribed by six months under section 986, Revised Statutes, the prosecution against him is prescribed; it having been commenced more than six months after the offense.
It is very plain that said section 9S6 has application only to eases where imprisonment cannot be inflicted as a punishment, and not to cases where it may be. Expressly so decided in State v. Jumel, 13 La. Ann. 399.
In State v. Markham, 15 La. Ann. 498, where the offense was punishable by fine alone, the prescription was held inapplicable for the reason that, on repetition, the offense would be punishable at hard labor.
Judgment affirmed.